Name: Commission Decision (EU) 2016/2003 of 14 November 2016 amending Decisions 2009/300/EC, 2011/263/EU, 2011/264/EU, 2011/382/EU, 2011/383/EU, 2012/720/EU and 2012/721/EU in order to prolong the period of validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2016) 7218) (Text with EEA relevance )
 Type: Decision
 Subject Matter: consumption;  environmental policy;  marketing;  communications;  chemistry;  technology and technical regulations
 Date Published: 2016-11-16

 16.11.2016 EN Official Journal of the European Union L 308/59 COMMISSION DECISION (EU) 2016/2003 of 14 November 2016 amending Decisions 2009/300/EC, 2011/263/EU, 2011/264/EU, 2011/382/EU, 2011/383/EU, 2012/720/EU and 2012/721/EU in order to prolong the period of validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2016) 7218) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(3)(c) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2009/300/EC (2) expires on 31 December 2016. (2) Commission Decision 2011/263/EU (3) expires on 31 December 2016. (3) Commission Decision 2011/264/EU (4) expires on 31 December 2016. (4) Commission Decision 2011/382/EU (5) expires on 31 December 2016. (5) Commission Decision 2011/383/EU (6) expires on 31 December 2016. (6) Commission Decision 2012/720/EU (7) expires on 14 November 2016. (7) Commission Decision 2012/721/EU (8) expires on 14 November 2016. (8) An assessment has been carried out confirming the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decisions 2009/300/EC, 2011/263/EU, 2011/264/EU, 2011/382/EU, 2011/383/EU, 2012/720/EU and 2012/721/EU. As a new revision of the current ecological criteria and the related assessment and verification requirements set out in those Decisions has still not been finalised, it is appropriate to prolong the periods of validity of those ecological criteria and those related assessment and verification requirements until 31 December 2017. Decisions 2009/300/EC, 2011/263/EU, 2011/264/EU, 2011/382/EU, 2011/383/EU, 2012/720/EU and 2012/721/EU should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2009/300/EC is replaced by the following: Article 3 The ecological criteria for the product group televisions  and the related assessment and verification requirements, shall be valid until 31 December 2017. Article 2 Article 4 of Decision 2011/263/EU is replaced by the following: Article 4 The ecological criteria for the product group detergents for dishwashers  and the related assessment and verification requirements shall be valid until 31 December 2017. Article 3 Article 4 of Decision 2011/264/EU is replaced by the following: Article 4 The ecological criteria for the product group laundry detergents  and the related assessment and verification requirements shall be valid until 31 December 2017. Article 4 Article 4 of Decision 2011/382/EU is replaced by the following: Article 4 The ecological criteria for the product group hand dishwashing detergents  and the related assessment and verification requirements shall be valid until 31 December 2017. Article 5 Article 4 of Decision 2011/383/EU is replaced by the following: Article 4 The ecological criteria for the product group all-purpose cleaners and sanitary cleaners  and the related assessment and verification requirements, shall be valid until 31 December 2017. Article 6 Article 3 of Decision 2012/720/EU is replaced by the following: Article 3 The ecological criteria for the product group industrial and institutional automatic dishwasher detergents  and the related assessment and verification requirements shall be valid until 31 December 2017. Article 7 Article 3 of Decision 2012/721/EU is replaced by the following: Article 3 The ecological criteria for the product group industrial and institutional laundry detergents  and the related assessment and verification requirements shall be valid until 31 December 2017. Article 8 This Decision is addressed to the Member States. Done at Brussels, 14 November 2016. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2009/300/EC of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (OJ L 82, 28.3.2009, p. 3). (3) Commission Decision 2011/263/EU of 28 April 2011 on establishing the ecological criteria for the award of the EU Ecolabel to detergents for dishwashers (OJ L 111, 30.4.2011, p. 22). (4) Commission Decision 2011/264/EU of 28 April 2011 on establishing the ecological criteria for the award of the EU Ecolabel for laundry detergents (OJ L 111, 30.4.2011, p. 34). (5) Commission Decision 2011/382/EU of 24 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel to hand dishwashing detergents (OJ L 169, 29.6.2011, p. 40). (6) Commission Decision 2011/383/EU of 28 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel to all-purpose cleaners and sanitary cleaners (OJ L 169, 29.6.2011, p. 52). (7) Commission Decision 2012/720/EU of 14 November 2012 establishing the ecological criteria for the award of the EU Ecolabel for Industrial and Institutional Automatic Dishwasher Detergents (OJ L 326, 24.11.2012, p. 25). (8) Commission Decision 2012/721/EU of 14 November 2012 establishing the ecological criteria for the award of the EU Ecolabel for Industrial and Institutional Laundry Detergents (OJ L 326, 24.11.2012, p. 38).